 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00046-DAD-BAM
12                                Plaintiff,
                                                        STIPULATION REGARDING EXCLUDABLE
13                          v.                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                        ORDER
14   JESUS SIGALA,
                                                        DATE: August 27, 2019
15                               Defendant.             TIME: 1 p.m.
                                                        COURT: Hon. Dale A. Drozd
16

17                                              STIPULATION
18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By minute order of this Court, this matter was set for trial on August 27, 2019, (prior to
21 that minute order the parties had selected a trial date of August 27, 2019)

22          2.     By this stipulation, the parties now move to continue the trial until October 1, 2019, and
23 to exclude time between August 27, 2019, and October 1, 2019, under Local Code T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:
25                 a)      The government has represented to the defense that it will be presenting a plea
26          offer to an information and a small amount of additional discovery. Additionally, the
27          government has informed the defense that counsel for the government has a scheduling conflict
28          with the September 4, 2019 date.

                                                        1
30
 1                  b)      Counsel for defendant desires additional time to review the new plea offer,

 2          information and additional discovery.

 3                  c)      Counsel for defendant believes that failure to grant the above-requested

 4          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 5          into account the exercise of due diligence.

 6                  d)      The government joins in the request for the continuance, and believes that a

 7          continuance would support an efficient use of judicial resources, and would likely result in the

 8          resolution of this case short of trial.

 9                  e)      Based on the above-stated findings, the ends of justice served by continuing the

10          case as requested outweigh the interest of the public and the defendant in a trial within the

11          original date prescribed by the Speedy Trial Act.

12                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13          et seq., within which trial must commence, the time period of August 27, 2019 to October 1,

14          2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

15          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

16          of the Court’s finding that the ends of justice served by taking such action outweigh the best

17          interest of the public and the defendant in a speedy trial.

18          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

19 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

20 must commence.
21          IT IS SO STIPULATED.

22

23
      Dated: June 14, 2019                                    MCGREGOR W. SCOTT
24                                                            United States Attorney
25
                                                              /s/ VINCENZA RABENN
26                                                            VINCENZA RABENN
                                                              Assistant United States Attorney
27

28

                                                          2
30
      Dated: June 14, 2019                                    /s/ ERIN SNIDER
 1                                                            ERIN SNIDER
                                                              Counsel for Defendant
 2
                                                              JESUS SIGALA
 3

 4

 5                                                    ORDER
 6
            The Trial Confirmation hearing currently set for August 12, 2019 is continued to September 16,
 7
     2019, at 10:00 a.m. The Jury Trial currently set for September 4, 2019 is continued to October 1, 2019,
 8
     at 1:00 p.m. The time period of August 27, 2019 to October 1, 2019, inclusive, is deemed excludable
 9
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance
10
     granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice
11
     served by taking such action outweigh the best interest of the public and the defendant in a speedy trial.
12
     IT IS SO ORDERED.
13

14      Dated:     June 14, 2019
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                          3
30
